--------------------------------------------------------------------------------

(U.S. ACCREDITED SUBSCRIBERS ONLY)

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

ANAVEX LIFE SCIENCES CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT UNITS

INSTRUCTIONS TO SUBSCRIBER

1.

This Subscription form is for use by United States accredited investors.

      2.

COMPLETE the information on page 2 of this Subscription Agreement.

      3.

COMPLETE:

      (a)

a US Investor Questionnaire (the “US Accredited Investor Questionnaire”)
attached as Exhibit A to this Subscription Agreement; and

      (b)

a Canadian Investor Questionnaire (the “Canadian Investor Questionnaire”, and
together with the US Accredited Investor Questionnaire, the “Questionnaires”)
attached as Exhibit B hereto.

      4.

All other information must be filled in where appropriate.


--------------------------------------------------------------------------------

This is Page 2 of 16 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:    Anavex Life Sciences Corp. (the “Issuer”), of 45 Tintern Lane, Portola
Valley, California 84028, U.S.A.

Subject and pursuant to the terms set out in the Terms on pages 3 to 5, the
General Provisions on pages 5 to 12, the Questionnaires and the other schedules
and appendices attached which are hereby incorporated by reference, the
undersigned subscriber (the “Subscriber”) hereby irrevocably subscribes for, and
on Closing will purchase from the Issuer, the following securities at the
following price:

8,000 Units US$1.25 per Unit for a total purchase price of US$10,000   The
Subscriber or the Beneficial Purchaser owns, directly or indirectly, the
following securities of the Issuer:     [Check if applicable] The Subscriber or
the Beneficial Purchaser is [  ]  an insider of the Issuer or [  ]   a
registrant.

The Subscriber directs the Issuer to issue, register and deliver the
certificates representing the Units as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable       Account reference
if applicable   Contact name       Address   Address           Telephone Number

EXECUTED by the Subscriber this ____ day of ______________, 2012. By executing
this Subscription Agreement, the Subscriber certifies that the Subscriber and
any beneficial purchaser for whom the Subscriber is acting are resident in the
jurisdiction shown as the “Address of Subscriber” or “Address of Beneficial
Purchaser”, respectively.

EXECUTION BY SUBSCRIBER:   DETAILS OF BENEFICIAL PURCHASER X   (IF NOT THE SAME
AS SUBSCRIBER) Signature of individual (if Subscriber is an individual)        
  X     Authorized signatory (if Subscriber is not an individual)   Name of
Beneficial Purchaser (please print)       Name of Subscriber (please print)  
E-mail address of Beneficial Purchaser       Name of authorized signatory
(please print)   Telephone Number of Beneficial Purchaser       Address of
Subscriber   Address of Beneficial Purchaser (residence)       Telephone Number
of Subscriber   Accepted this day of _______________, 2012     ANAVEX LIFE
SCIENCES CORP. E-mail address of Subscriber   Per:       Social Security/Tax
I.D. No. of Subscriber   Authorized Signatory

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
3 to 5, the General Provisions on pages 5 to 12, the Questionnaires and the
other schedules and appendices incorporated by reference.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 3 of
16

TERMS

Reference date of this Subscription   Agreement __________________, 2012 (the
“Agreement Date”).     The Issuer Anavex Life Sciences Corp. (the “Issuer”).    

Subscription

In full and final payment of outstanding fees in the amount of US$10,000 payable
to the Subscriber for consulting services provided by the Subscriber to the
Issuer for the month of January 2012 pursuant to a consulting agreement
effective October 10, 2011, the Subscriber hereby irrevocably subscribes for and
agrees to acquire from the Issuer 8,000 units (“Units”) of the Issuer at a
deemed price of US$1.25 per Unit on the basis of the representations and
warranties and subject to the terms and conditions set forth herein (such
subscription and the agreement to acquire Units being hereafter referred to as
the “Subscription”).

   

Securities

Each Unit consists of one share (“Share”) of common stock (“Common Stock”) of
the Issuer and one half of one non-transferable share purchase warrant (each
whole warrant, a “Warrant”) entitling the holder to purchase an additional Share
(each a “Warrant Share” and when referred to collectively with the Shares and
Warrants, the “Securities”) at an exercise price of US$2.00 per Warrant Share
(the “Exercise Price”) for one (1) year following the Closing Date.

   

Selling Jurisdictions

The Units may be sold in jurisdictions in the US where they may be lawfully sold
(the “Selling Jurisdictions”).

    Exemptions The offering will be made in accordance with the following
exemptions:      

(a)

the accredited investor exemption as provided by Rule 506 of Regulation D
promulgated under the 1933 Act;

     

(b)

one of categories of registration and prospectus exemptions provided in National
Instrument 45-106 (“NI 45-106”) of the Canadian Securities Administrators
adopted by the British Columbia Securities Commission (the “BCSC”) and other
provincial securities commissions; and

     

(c)

such other exemptions as may be available the securities laws of the Selling
Jurisdictions.

   

Registration of Securities

The Securities will not be registered with the United States Securities and
Exchange Commission (the “SEC”) and will be subject to Rule 144 restricted
periods for any resale.

    Resale restrictions and legends

The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. The Securities may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

   

The Subscriber acknowledges that in addition to resale restrictions imposed
under U.S. securities laws, there are additional restrictions on the
Subscriber’s ability to resell any of the Securities in Canada under (i) the
Securities Act (British Columbia) (the “BC Act”) (ii) the applicable provincial
securities laws and British Columbia Instrument 51-509 Issuers Quoted in the
U.S. Over-the-Counter Markets (“BCI 51-509”) as adopted by the BCSC, (iii)
National Instrument 45-102 – Resale of Securities (“NI 45-102”) as adopted by
the Canadian Securities Administrators (the “CSA”).and (iv) the securities laws,
regulations, rules and policies of the securities commissions or other
regulatory bodies having jurisdiction in Canada (the “Canadian Securities Laws”
and when referred to collectively with the BC Act, BCI 51-509 and NI 45-102, the
“Applicable Canadian Securities Laws”).


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 4 of
16


The Subscriber acknowledges that the certificates representing the Shares and
the Warrant Shares will bear the following legends:

   

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

   

The Subscriber acknowledges that the certificate(s) representing the Warrants
will bear the following legends:

   

“THESE WARRANTS AND THE SECURITIES THAT MAY BE ISSUED UPON THE EXERCISE OF THESE
WARRANTS HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

   

The Subscriber and any Beneficial Purchaser are advised to consult with their
own legal counsel or advisors to determine the resale restrictions that may be
applicable to them.

   

Closing Date

The completion of the sale and purchase of the Units will take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Subscriber
(the “Closing Date”).

     The Issuer     Jurisdiction of organization The Issuer is incorporated
under the laws of the State of Nevada.     Market

Certain market makers make market in the Issuer’s shares of common stock on the
Financial Industry Regulatory Authority’s OTC Bulletin Board.

    Commissions with Jurisdiction Over the Issuer

The “Commissions with Jurisdiction Over the Issuer” are the United States
Securities and Exchange Commission, any applicable state securities regulators,
the BCSC and any provincial securities commissions in Canada.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 5 of
16


Securities Legislation Applicable to the Issuer

The “Securities Legislation Applicable to the Issuer” is the 1933 Act, 1934 Act,
any applicable state securities laws, the BC Act and any applicable provincial
securities laws.

End of Terms

GENERAL PROVISIONS

1.             DEFINITIONS

1.1           In the Subscription Agreement (including the first (cover) page,
the Terms on pages 3 to 5, the General Provisions on pages 5 to 12 and the other
schedules and appendices incorporated by reference), the following words have
the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“1934 Act” means the United States Securities Exchange Act of 1934, as amended;

        (c)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 5) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions (as defined herein);

        (d)

“BC Act” has the meaning ascribed to it in the Terms;

        (e)

“BCI 51-509” has the meaning ascribed to it in the Terms;

        (f)

“BC Legend” has the meaning ascribed to it in section 4.3 hereto.

        (g)

“BCSC” has the meaning ascribed to it in the Terms;

        (h)

“Beneficial Purchaser” means a person for whom the Subscriber is acting in
purchasing the Units who will be the beneficial owner of the Securities within
the meaning attributed to it by Rule 13d-3 adopted by the SEC under the 1934
Act;

        (i)

“Closing” means the completion of the sale and purchase of the Units;

        (j)

“Closing Date” has the meaning ascribed to it in the Terms;

        (k)

“Common Stock” has the meaning ascribed to it in the Terms;

        (l)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 4) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

        (m)

“CSA Legend” has the meaning ascribed to it in section 4.3 hereto.

        (n)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 5 to 12;

        (o)

“Issuer” has the meaning ascribed to it in the Terms;

        (p)

“NI 45-106” has the meaning ascribed to it in the Terms;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 6 of
16


  (q)

“Private Placement” means the offering of the Securities on the terms and
conditions of this Subscription Agreement;

        (r)

“Share” has the meaning ascribed to it in the Terms;

        (s)

“SEC” has the meaning ascribed to in the Terms;

        (t)

“Securities” means the Shares, the Warrants and the Warrant Shares, as defined
in the Terms;

        (u)

“Selling Jurisdictions” has the meaning ascribed to it in the Terms;

        (v)

“Subscriber” has the meaning ascribed to it on page 2;

        (w)

“Subscription Agreement” means the first (cover) and second pages, the Terms on
pages 3 to 5, the General Provisions on pages 5 to 12, the Questionnaires and
the other schedules and appendices incorporated by reference; and

        (x)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 5.

        (y)

“Units” has the meaning ascribed to it in the Terms;

        (z)

“U.S. Person” has the meaning as defined by Regulation S under the U.S.
Securities Act which definition includes, but is not limited to, an individual
resident in the United States, an estate or trust of which any executor or
administrator or trustee, respectively, is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the United States;

        (aa)

“Warrant” has the meaning ascribed to it in the Terms;

        (bb)

“Warrant Share” has the meaning ascribed to it in the Terms;

1.2           In the Subscription Agreement, the following terms have the
meanings defined in Regulation S of the 1933 Act (“Regulation S”): “Directed
Selling Efforts”, “Foreign Issuer”, “Substantial U.S. Market Interest”, “U.S.
Person” and “United States”.

1.3           In the Subscription Agreement, unless otherwise specified,
currencies are indicated in US dollars.

1.4           In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

2.             ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER

2.1           Acknowledgements and Agreements of Subscriber

The Subscriber acknowledges (on its own behalf and, if applicable, on behalf of
each Beneficial Purchaser for whom the Subscriber is contracting hereunder)
that:

  (a)

none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state and provincial securities laws;

        (b)

the Subscriber acknowledges that the Issuer has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 7 of
16


  (c)

by completing the Questionnaires, if applicable, the Subscriber is representing
and warranting the Subscriber is an “Accredited Investor”, as the term is
defined in Regulation D of the 1933 Act and that the Subscriber satisfies one of
the categories of registration and prospectus exemptions provided in NI 45-106;

        (d)

the decision to execute this Subscription Agreement and acquire the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of any public information which
has been filed by the Issuer with the SEC in compliance, or intended compliance,
with applicable securities legislation;

        (e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

        (f)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (g)

all of the information which the Subscriber has provided to the Issuer is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Issuer, the Subscriber will immediately provide
the Issuer with such information;

        (h)

the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Questionnaires and
the Subscriber will hold harmless the Issuer from any loss or damage it or they
may suffer as a result of the Subscriber’s failure to correctly complete this
Subscription Agreement or the Questionnaires;

        (i)

the Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaires or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith;

        (j)

the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

        (k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

        (ii)

applicable resale restrictions;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 8 of
16


  (l)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the
Securities in Canada under the BC Act and BCI 51-509;

        (m)

the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus to issue the
Securities and, as a consequence of acquiring the Securities pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;

        (n)

others will rely upon the truth and accuracy of the representations and
warranties contained in this Section 2.1 and if such representations and
warranties are no longer accurate or have been breached, the Subscriber shall
immediately notify the Issuer;

        (o)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

        (p)

no documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

        (q)

there is no government or other insurance covering any of the Securities; and

        (r)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Issuer, and the Subscriber acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason whatsoever.

2.2           Representations, Warranties and Covenants of the Subscriber

The Subscriber represents and warrants to and covenants with the Issuer (on its
own behalf and, if applicable, on behalf of the Beneficial Purchaser from whom
the Subscriber is contracting hereunder) that, as at the date of this
Subscription Agreement and at the Closing:

  (a)

the Subscriber is a U.S. Person;

        (b)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

        (c)

it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (d)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

        (e)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (f)

the Subscriber has received and carefully read this Subscription Agreement;

        (g)

the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including the possible loss of the entire investment;

        (h)

the Subscriber has made an independent examination and investigation of an
investment in the Units and the Issuer and has depended on the advice of its
legal and financial advisors and agrees that the Issuer will not be responsible
in any way whatsoever for the Subscriber’s decision to invest in the Units and
the Issuer;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 9 of
16


  (i)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Units for an indefinite period of time;

          (j)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Units; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

          (k)

all information contained in the Questionnaires is complete and accurate and may
be relied upon by the Issuer;

          (l)

the Subscriber understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaires and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the Issuer;

          (m)

the Subscriber is purchasing the Securities for the Subscriber’s own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Subscriber has not
subdivided the Subscriber’s interest in the Securities with any other person;

          (n)

the Subscriber is not an underwriter of, or dealer in, the shares of common
stock of the Issuer, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Securities;

          (o)

the Subscriber has previously invested in the Issuer and/or has a pre-existing
relationship with the Issuer, is not aware of any advertisement of any of the
Units and is not acquiring the Units as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (p)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Issuer on any stock exchange or
automated dealer quotation system, except that certain market makers make market
in the Issuer’s shares of common stock on the Financial Industry Regulatory
Authority’s OTC Bulletin Board; and

          (q)

the Subscriber acknowledges and agrees that the Issuer shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Issuer, along with an executed copy of this Subscription Agreement:

          (i)

a fully completed and executed copy of each of the Questionnaires in the forms
attached hereto as Exhibit A and Exhibit B, and


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 10 of
16


  (ii)

such other supporting documentation that the Issuer or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

2.3           Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) and second pages, the Terms on pages 3 to 5, the General
Provisions on pages 5 to 12, the Questionnaires and the other schedules and
appendices incorporated by reference) are made by the Subscriber with the intent
that they be relied upon by the Issuer in determining the Subscriber’s
suitability as a purchaser of Securities, and the Subscriber hereby agrees to
indemnify the Issuer against all losses, claims, costs, expenses and damages or
liabilities which any of them may suffer or incur as a result of reliance
thereon. The Subscriber undertakes to notify the Issuer immediately of any
change in any representation, warranty or other information relating to the
Subscriber set forth in the Subscription Agreement (including the first (cover)
and second pages, the Terms on pages 3 to 5, the General Provisions on pages 5
to 12, the Questionnaires and the other schedules and appendices incorporated by
reference).

2.4           Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.            ACKNOWLEDGEMENT AND WAIVER

The Subscriber has acknowledged that the decision to acquire the Securities was
solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.

4.             RESALE RESTRICTIONS

4.1           The Subscriber acknowledges that any resale of any of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee. The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States. The Securities may not
be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

4.2           The Subscriber acknowledges that the Securities are subject to
resale restrictions in Canada and may not be traded in Canada except as
permitted by the applicable provincial securities laws and the rules made
thereunder.

4.3           If the Subscriber is not a resident of British Columbia or any
other jurisdiction of Canada, the Subscriber represents, warrants and
acknowledges that:

  (a)

a subsequent trade in the Securities in or from British Columbia or any other
jurisdiction of Canada will be a distribution subject to the prospectus and
registration requirements of Applicable Canadian Securities Laws unless certain
conditions are met, which conditions include, among others, a requirement that
any certificate representing the Securities (or ownership statement issued under
a direct registration system or other book entry system) bear the restrictive
legend specified in BCI 51-509 (the “BC Legend”) or the restrictive legend
specified in NI 45-102 (the “CSA Legend”);

        (b)

the Subscriber is not a resident of Canada and undertakes not to trade or resell
any of the Securities in or from Canada unless the trade or resale is made in
accordance with BCI 51-509 or NI 45-102, as applicable. The Subscriber
understands and agrees that the Issuer and others will rely upon the truth and
accuracy of these representations and warranties made in this Section 4 and
agrees that if such representations and warranties are no longer accurate or
have been breached, the Subscriber shall immediately notify the Issuer;

        (c)

by executing and delivering this Subscription Agreement and as a consequence of
the representations and warranties made by the Subscriber in this Section 4, the
Subscriber will have directed the Issuer not to include the BC Legend or the CSA
Legend on any certificates representing the Securities to be issued to the
Subscriber. As a consequence, the Subscriber will not be able to rely on the
resale provisions of BCI 51-509 or NI 45-102, and any subsequent trade in any of
the Securities in or from British Columbia or any other jurisdiction of Canada
will be a distribution subject to the prospectus and registration requirements
of Applicable Canadian Securities Laws; and


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 11 of
16


  (d)

if the Subscriber wishes to trade or resell any of the Securities in or from
British Columbia or any other jurisdiction of Canada, the Subscriber agrees and
undertakes to return, prior to any such trade or resale, any certificate
representing the Securities to the Issuer’s transfer agent to have the BC Legend
or the CSA Legend, as applicable, imprinted on such certificate or to instruct
the Issuer’s transfer agent to include the BC Legend or the CSA Legend, as
applicable on any ownership statement issued under a direct registration system
or other book entry system.

5.             COLLECTION OF PERSONAL INFORMATION

5.1           The Subscriber acknowledges and consents to the fact that the
Issuer is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement and completing the offering. The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Issuer to (a) stock exchanges or securities regulatory
authorities, (b) the Issuer’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the the Private Placement, including legal counsel, and may
be included in record books in connection with the offering. By executing this
Subscription Agreement, the Subscriber is deemed to be consenting to the
foregoing collection, use and disclosure of the Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) and to the retention of such
personal information for as long as permitted or required by law or business
practice. Notwithstanding that the Subscriber may be purchasing Securities as
agent on behalf of an undisclosed principal, the Subscriber agrees to provide,
on request, particulars as to the identity of such undisclosed principal as may
be required by the Issuer in order to comply with the foregoing.

5.2           Furthermore, the Subscriber is hereby notified that:

  (a)

the Issuer may deliver to a provincial securities commission in Canada and/or
the SEC certain personal information pertaining to the Subscriber, including
such Subscriber’s full name, residential address and telephone number, the
number of shares or other securities of the Issuer owned by the Subscriber, the
number of Securities purchased by the Subscriber and the total purchase price
paid for such Securities, the prospectus exemption relied on by the Issuer and
the date of distribution of the Securities,

        (b)

such information is being collected indirectly by a provincial securities
commission in Canada under the authority granted to it in securities
legislation, and

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.

6.             ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Subscriber, and delivered to
the Issuer, will constitute a subscription for the Units which will not be
binding on the Issuer until accepted by the Issuer by executing the Subscription
Agreement in the space provided on the face page(s) of the Subscription
Agreement and, notwithstanding the Agreement Date, if the Issuer accepts the
subscription by the Subscriber, the Subscription Agreement will be entered into
on the date of such execution by the Issuer.

7.             CLOSING

7.1           On or before the end of the business day before the Closing Date,
the Subscriber shall deliver to the Issuer or the Issuer’s lawyers the
Subscription Agreement and all applicable schedules and required forms, duly
executed.

7.2           At Closing, the Issuer will deliver to the Subscriber the
certificates representing the Units purchased by the Subscriber registered in
the name of the Subscriber or its nominee, or as directed by the Subscriber.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 12 of
16

8.             MISCELLANEOUS

8.1           The Subscriber agrees to sell, assign or transfer the Securities
only in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

8.2           The Subscriber hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Subscriber and delivered to the Issuer in connection with the
Private Placement.

8.3           The Issuer will be entitled to rely on delivery by facsimile
machine or e-mail of an executed copy of this Subscription Agreement, and
acceptance by the Issuer of such facsimile or e-mail copy shall be equally
effective to create a valid and binding agreement between the Subscriber and the
Issuer in accordance with the terms hereof. If less than a complete copy of this
Subscription Agreement is delivered to the Issuer at Closing, the Issuer and its
counsel are entitled to assume that the Subscriber accepts and agrees to all of
the terms and conditions of the pages not delivered at Closing unaltered. This
Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement.

8.4           Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

8.5           This Subscription Agreement is not assignable or transferable by
the parties hereto without the express written consent of the other party to
this Subscription Agreement.

8.6           Time is of the essence of this Subscription Agreement.

8.7           Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

8.8           The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

8.9           This Subscription Agreement enures to the benefit of and is
binding upon the parties to this Subscription Agreement and their successors and
permitted assigns.

8.10         A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.

8.11          This Subscription Agreement is to be read with all changes in
gender or number as required by the context.

8.12          This Subscription Agreement will be governed by and construed in
accordance with the internal laws of State of Nevada (without reference to its
rules governing the choice or conflict of laws).

End of General Provisions

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 13 of
16

EXHIBIT A

US ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of Anavex
Life Sciences Corp. (the “Issuer”). The purpose of this Questionnaire is to
assure the Issuer that each Subscriber will meet the standards imposed by the
1933 Act and the appropriate exemptions of applicable state securities laws. The
Issuer will rely on the information contained in this Questionnaire for the
purposes of such determination. The Securities will not be registered under the
1933 Act in reliance upon the exemption from registration afforded by Section
3(b) and/or Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is
not an offer of the Securities or any other securities of the Issuer in any
state other than those specifically authorized by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Issuer that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)

_________Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

   

_________Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US $1,000,000, excluding the
value of the primary residence of such natural person, calculated by (i) not
including the person’s primary residence as an asset; (ii) not including
indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
the Securities as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of Securities exceeds the amount outstanding
60 days before such time, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and (iii) including indebtedness that is secured by the person's primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of Securities as a liability.

   

_________Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   

_________Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US $5,000,000, or, if a self- directed plan, whose investment
decisions are made solely by persons that are accredited investors.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 14 of
16


___________Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

    ___________Category 6

A director or executive officer of the Issuer.

    ___________Category 7

A trust with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

    ___________Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Issuer with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

     


The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Subscriber represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.



IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______day of __________________, 2012.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature       Signature of Authorized Signatory
  Print or Type Name       Type of Entity   Social Security/Tax I.D. No.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 15 of
16

EXHIBIT B

CANADIAN INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement between the undersigned and
Anavex Life Sciences Corp. (the “Issuer”).

The purpose of this Questionnaire is to assure the Issuer that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”). The
Issuer will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Issuer that:

  1.

if the Subscriber is not a resident of Ontario, the Subscriber is (tick one or
more of the following boxes):


  [   ] (A)

a director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer

          [   ]  (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Issuer or an affiliate of the Issuer

          [   ] (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Issuer or an affiliate of
the Issuer

          [   ]  (D)

a close personal friend of a director, executive officer, founder or control
person of the Issuer

          [   ]  (E)

a close business associate of a director, executive officer, founder or control
person of the Issuer or an affiliate of the Issuer

          [   ]  (F)

an accredited investor

          [   ]  (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

          [   ]  (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F


  2.

if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Issuer with whom
the undersigned has the relationship is:

             

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).

        3.

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):


  [   ] (A) a founder of the Issuer


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 16 of
16


  [   ]  (B)

an affiliate of a founder of the Issuer

          [   ]  (C)

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Issuer

          [   ]  (D)

a control person of the Issuer

          [   ]  (E)

an accredited investor


  4.

if the Subscriber has checked box C in Section 3 above, the executive officer,
director or founder of the Issuer with whom the undersigned has the relationship
is:

             

(Instructions to Subscriber: fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.)

        5.

if the Subscriber has ticked box F in Section 1 or box E in Section 3 above, the
Subscriber satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):


  [ ]

(a) an individual who either alone or with a spouse beneficially owns financial
assets (as defined in NI 45-106) having an aggregate realizable value that
before taxes, but net of any related liabilities, exceeds CDN$1,000,000;

        [ ]

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

        [ ]

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

        [ ]

(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements; or

        [ ]

(e) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Issuer to provide such additional documentation as may be reasonably
required by the Issuer and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________day of ______________________, 2012.

If an Individual:   If a Corporation, Partnership or Other     Entity:          
  Signature   Print or Type Name of Entity       Print or Type Name   Signature
of Authorized Signatory           Type of Entity


--------------------------------------------------------------------------------